   8:20-cr-00157-JFB-SMB Doc # 77 Filed: 01/28/21 Page 1 of 1 - Page ID # 234




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:14CR147
                                                                         &
        vs.                                                          8:20CR157

MATTHEW MONIZ JR.,
                                                                      ORDER
                       Defendant.


       On January 28, 2021 the court held a hearing on the motions of Michael D. Gooch to
withdraw as counsel for the defendant, Matthew Moniz, Jr. (Filing No. 70 in 8:20CR157 and Filing
No. 140 in 8:14CR147). Michael D. Gooch represented that the Defendant had directed him to file
the Motions to Withdraw. After inquiry of the Defendant and for good cause shown, the motions
were granted. Donald L. Schense, 1304 Galvin Road South, Bellevue, NE 68005, Telephone No.
(402) 291-8778, is appointed to represent the defendant for the remainder of the proceedings and
shall forthwith file an appearance in this matter. Michael D. Gooch’s motions to withdraw (Filing
No. 70 in 8:20CR157 and Filing No. 140 in 8:14CR147) are granted.
       Michael D. Gooch shall forthwith provide Donald L. Schense any discovery materials
provided to the defendant by the government and any such other materials obtained by Michael D.
Gooch which are material to Matthew Moniz, Jr.’s defense.
       The clerk shall provide a copy of this order to Donald L. Schense and the defendant.
       IT IS SO ORDERED.

       Dated this 28th day of January, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
